Citation Nr: 1825558	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for coronary artery disease status post myocardial infarction and coronary artery bypass graft (CAD) from February 1, 2013 to July 10, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from June 1968 to June 1972.  This matter is on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

From February 1, 2013 to July 10, 2014, the service-connected CAD was manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or dizziness, with a functional limitation of no strenuous activities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an increased disability rating of 100 percent for service-connected CAD from February 1, 2013 to July 10, 2014 are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The issue of an increased rating in excess of 60 percent for CAD from February 1, 2013 to July 10, 2014 has been considered with respect to VA's duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a grant of a 100 percent schedular rating for the entire period on appeal), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R.  
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are 

appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Rating Analysis for CAD

For the entire period from February 1, 2013 to July 10, 2014, the service-connected CAD is rated at 60 percent under DC 7005 for arteriosclerotic heart disease/coronary artery disease.  The Veteran contends that a 100 percent schedular rating is warranted for the period on the basis that the February 2013 VA examination showing a level of severity consistent with a 60 percent schedular rating (i.e., CAD manifested by a workload of greater than 3 METs and not greater than 5 METs) was inadequate because it was based solely on an interview-based estimate and was not an accurate reflection of the severity of CAD, and other evidence shows a greater level of severity.

Under DC 7005, a 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in a past year; when a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is warranted for chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).


After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether CAD was manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, so that the criteria for a 100 percent rating under DC 7005 are approximated from February 1, 2013 to July 10, 2014.  According to the February 2013 VA examination report, CAD was manifested by daily symptoms of chest pain, shortness of breath, and fatigue, and an estimated workload of greater than 3 METs, but not greater than 5 METs based on an interview-based METs test with a functional limitation of no strenuous activities.  This evidence shows symptoms and functional impairment consistent with a 60 percent schedular rating under DC 7005; however, although the September 2013 private heart clinic record noted cardiac stress test findings showing a workload of 3.2 METs, the September 2013 private heart clinic provider also wrote that the cardiac stress test was terminated when the maximum METs of 3.0 was reached, and chest pain was manifested even at rest, which collectively suggests that CAD was manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or dizziness and is consistent with the 100 percent schedular rating criteria.  

The Board also notes that the evidence both before (i.e., from December 5, 2012 to February 1, 2013) and after (i.e., from July 10, 2014, forward) the period at issue also shows CAD symptoms and functional impairment consistent with a 100 percent schedular rating, and CAD is rated at 100 percent under DC 7005 for both of the aforementioned periods.  See, e.g., July 2014 private cardiac clinic note (noting a workload of 2.9 METs, with resulting chest pain, dyspnea, and lightheadedness at rest and increasing during exercise).  The above evidence considered together with the Veteran's Board hearing testimony that CAD symptoms and functional impairment has remained essentially unchanged since filing the December 2012 increased rating claim, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that CAD was 

manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, or dizziness, so the criteria for a 100 percent rating under DC 7005 for CAD are met for the period from February 1, 2013 to July 10, 2014.  38 C.F.R. §§ 4.3, 4.7.     

	
ORDER

An increased disability rating of 100 percent for coronary artery disease status post myocardial infarction and coronary artery bypass graft from February 1, 2013 to July 10, 2014 is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


